UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00066 American Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Patrick F. Quan American Balanced Fund P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Balanced Fund® [photo of crops - trees in the background] Special feature The benefits of a balanced approach to investing in today’s market See page 6 Annual report for the year ended December 31, 2011 American Balanced Fund seeks conservation of capital, current income and long-term growth of both capital and income by investing in common stocks and fixed-income securities. The fund approaches the management of its investments as if they constituted the complete investment program of the prudent investor. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. See page 4 for Class A share results with relevant sales charges deducted. Results for other share classes can be found on page 30. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. The fund’s 30-day yield for Class A shares as of January 31, 2012, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 1.67%. The fund’s distribution rate for Class A shares as of that date was 2.00%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [Begin Sidebar] American Balanced Fund results* (yearly returns through December 31) Value of Income Total principal return return† 1975 (from July 26) % % % –4.5 –3.5 –2.3 ­–7.3 –1.6 ­–4.2 –0.1 –9.0 –6.3 –28.5 –25.7 Average annual total return: % *Capital Research and Management Company became the fund’s investment adviser on July 26, 1975. † Total return measures capital appreciation and income return, assuming reinvestment of dividends and capital gain distributions. [End Sidebar] Fellow investors: U.S. stocks posted a small gain for 2011 after struggling most of the year with concerns about the global economy and debt problems in Europe and at home. U.S. bonds outshone stocks by a wide margin, as many investors moved into fixed-income investments. Equities, as measured by Standard & Poor’s 500 Composite Index, had a 2.1% total return for the 12 months ended December 31, 2011. Investment-grade bonds, as measured by Barclays Capital U.S. Aggregate Index, gained 7.8%. American Balanced Fund (AMBAL) increased 3.8%, outpacing the 0.7% return of the Lipper Balanced Funds Index. The market indexes are unmanaged. It was especially advantageous in 2011 for the fund to hold a well-chosen, diversified mix of high-quality equities and bonds. American Balanced Fund follows a policy of having between 50% and 75% invested in equities at all times. At the end of the year, the fund had 70% in equities, 28% in bonds and 2% in short-term securities including cash. Over longer term periods, AMBAL has also done well compared with the fund’s benchmarks. For the 10 years ended December 31, 2011, the fund posted an average annual total return of 5.0% compared with 4.1% for the Lipper Balanced Funds Index. The positive total return over the last decade is noteworthy especially given the fact that this decade included two of the worst declines in history. Over the fund’s 36-year lifetime with Capital Research and Management Company, AMBAL had an average annual return of 10.6% compared with 9.9% by the Lipper Balanced Funds Index. For more details on the potential benefits of a balanced approach to investing, see our feature article on page 6. Equities started the year continuing the rally that began in mid-2010 driven by strong U.S. corporate earnings and some signs of improvement in the American economy. But a confluence of negative events put pressure on equities globally beginning in April, and the S&P 500 registered five straight months of losses amid heightened uncertainty. The events included weather disruptions in the United States, natural disasters such as the Japanese earthquake and tsunami and the debt crises in Greece, Ireland, Portugal and Spain. Fiscal policy and political gridlock in the U.S. also unsettled investors. [photo of crops - trees in the background] [Begin Sidebar] In this report Special feature 6 The benefits of a balanced approach to investing in today’s market We find out why balanced funds remain one of the soundest mutual fund types. Contents 1 Letter to investors 4 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 35 Board of trustees and other officers About the cover: Harmony in nature exists with trees and crops in Clackamas County, Oregon. [End Sidebar] [photo of a row of trees] Gross domestic growth remained positive, though its pace was tepid. Housing and employment data continued to disappoint for most of the year. The unemployment rate remained near 9% before dipping to 8.7% in November. Although private sector hiring accelerated, those gains were offset by losses in the government sector as municipalities and states laid off workers. Home prices continued to drift lower, although the pace of sales began to pick up. Other indicators, including purchasing manager surveys and consumer spending data, also began pointing to an upswing in the economy. While the microeconomic backdrop was certainly challenging, the equity portion of the fund benefited from the selection of large-capitalization high-quality equities. Eight of the fund’s 10 largest holdings contributed positively. They included Philip Morris International (+34.1%), Home Depot (+19.9%), Chevron (+16.6%), Union Pacific (+14.3), Royal Dutch Shell (+14.0%), Boeing (+12.4%), American Express (+9.9%) and Merck (+4.6%). Two of the 10 largest stocks detracted from results. They were Wells Fargo (–11.1%) and Berkshire Hathaway (–4.7%). The U.S. bond market, as measured by Barclays Capital, rose during the year on the back of sharp gains by U.S. Treasury bonds, which advanced 9.8%. Treasuries rallied because investors became concerned that problems in the European financial system could lead to a renewed global slowdown. The Federal Reserve intervened by making large-scale purchases of U.S. bonds, which helped long-term interest rates fall significantly. Investment-grade corporate bonds increased 8.1% and mortgage-backed securities rose 6.2%. AMBAL’s bond investments made a solid contribution to the results of the fund, and helped to reduce significantly the volatility of the fund. As has been true since its inception, the fund approaches the management of its investments as if they constituted the complete investment program of the prudent investor. We plan to continue to manage our portfolio in the same way during what may be an uncertain period for the global economy. We are confident that we can produce solid results over the long term based on our research-driven approach. Cordially, /s/ Gregory D. Johnson Gregory D. Johnson Vice Chairman of the Board and Principal Executive Officer February 8, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] We are deeply saddened by the loss of Jon B. Lovelace Jr., chairman emeritus and former portfolio counselor of Capital Research and Management Company and former chairman of The Capital Group Companies. Nearly every aspect of the Capital Group bears some stamp of Jon’s leadership and service from 1951 until 2005. He was one of the principal architects of our Multiple Portfolio Counselor System, an early proponent of international investing, the founder of New Perspective Fund and Capital Income Builder and a standard-bearer of the Capital Group’s mission to serve investors. Though he never sought the spotlight, his accomplishments in life, work and philanthropy will long be remembered. [End Sidebar] History of American Balanced Fund A historical view of the comparative total returns of stocks, bonds, the 60%/40% S&P/BC Index, the Lipper Balanced Funds Index and AMBAL. Stocks, bonds and balance (July 26, 1975, to December 31, 2011) Lipper American Total U.S. U.S. 60%/40% Balanced Balanced returns (through December 31) stocks bonds S&P/BC Index Funds Index Fund 1975 (from July 26) % –7.2 –3.1 –0.7 –4.9 –0.5 –3.1 –1.6 –2.9 –0.3 –2.0 –0.8 –9.1 –1.0 –11.9 –3.7 –3.2 –22.1 –9.8 –10.7 –6.3 –37.0 –22.1 –26.2 –25.7 Average annual total returns % Volatility Figures assume reinvestment of all distributions. Sources: Stocks — S&P 500; Bonds — Barclays Capital U.S. Aggregate Index. Barclays Capital U.S. Aggregate Index represents the U.S. investment-grade fixed-rate bond market. For the period July 31, 1975, to December 31, 1975, Barclays Capital Government/Credit Bond Index was used. The 60%/40% S&P/BC Index blends the S&P 500 with the Barclays Capital U.S. Aggregate Index by weighting their total returns at 60% and 40%, respectively. The portfolio is rebalanced monthly. The market indexes are unmanaged and, therefore, have no expenses. The Lipper Balanced Funds Index is an equally weighted index of the 30 largest U.S. balanced funds. Capital Research and Management Company became the fund’s investment adviser on July 26, 1975. Volatility is calculated using annualized standard deviation (based on monthly returns), a measure of how returns over time have varied from the mean; a lower number signifies lower volatility. The value of a long-term perspective How a $10,000 investment has grown Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. This chart shows how a hypothetical $10,000 investment in American Balanced Fund grew from July 26, 1975 — when Capital Research and Management Company became the fund’s investment adviser — to December 31, 2011. As you can see, the investment grew to $372,947 with all distributions reinvested. The fund’s year-by-year results appear under the chart. You can use this table to estimate how the value of your own holdings has grown. [begin mountain chart] DATE American Balanced Fund with dividends reinvested S&P 500 with dividends reinvested3 Barclays Capital U.S. Aggregate Index3,5 Lipper Balanced Funds Index4 Initial (7/25/75) 12/31/1975 12/31/1976 12/31/1977 12/31/1978 12/31/1979 12/31/1980 12/31/1981 12/31/1982 12/31/1983 12/31/1984 12/31/1985 12/31/1986 12/31/1987 12/31/1988 12/31/1989 12/31/1990 12/31/1991 12/31/1992 12/31/1993 12/31/1994 12/31/1995 12/31/1996 12/31/1997 12/31/1998 12/31/1999 12/31/2000 12/31/2001 12/31/2002 12/31/2003 12/31/2004 12/31/2005 12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010 12/31/2011 [end mountain chart] Average annual total return: 10.4% Average annual total returns based on a $1,000 investment (for periods ended December 31, 2011)* 1 year 5 years 10 years Class A shares –2.13
